Case: 14-30099      Document: 00512799701         Page: 1    Date Filed: 10/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-30099                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
ANTHONY LAWRENCE,                                                        October 10, 2014
                                                                           Lyle W. Cayce
              Plaintiff - Appellee                                              Clerk

v.

DOCTOR SAMUEL GORE,

              Defendant - Appellant



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-2816


Before JOLLY, HIGGINBOTHAM, and OWEN, Circuit Judges.
PER CURIAM:*
       After studying the briefs and the record and hearing the arguments of
the parties, we conclude that the evidence is insufficient to support an Eighth
Amendment claim for deliberate indifference to the serious medical needs of
Anthony Lawrence. Thus, the judgment of the district court is REVERSED,
and the case is REMANDED for entry of judgment in favor of Samuel Gore.
                                                    REVERSED, and REMANDED
                                   for entry of judgment dismissing the complaint.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.